internal_revenue_service date number info release date conex uil the honorable john cornyn united_states senator occidental tower lbj freeway s uite dallas tx attention aaron christian dear senator cornyn this letter responds to your inquiry dated date on behalf of your constituent ------------------------- he believes the tax code discriminates against senior citizens over age because they must include tax-exempt_bond interest when determining taxable social_security_benefits as a result senior citizens have to pay more income_tax or receive a lower income_tax refund --------------may be referring to the rules under sec_86 of the internal_revenue_code the code the congress enacted this provision in as part of the social_security amendments of publaw_98_21 subject_to certain limitations this provision taxed social_security_benefits above a certain base_amount up to a maximum of one-half of the taxpayer’s total social_security_benefit the omnibus_budget_reconciliation_act_of_1993 obra publaw_103_66 amended sec_86 of the code for and later years by taxing up to percent of the taxpayer’s social_security_benefit after applying certain limitation amounts the taxable_amount of social_security_benefits depends on whether the recipient has income from other sources the law takes into account income from other sources such as tax-exempt_interest when determining the amount of social_security_benefits taxed it does not convert the tax on social_security_benefits into a tax on the tax-exempt_interest for example if the taxpayer’s adjusted_gross_income as modified under sec_86 of the code does not exceed the base_amount then no portion of the social_security_benefits is taxable despite inclusion of the tax-exempt_interest also once the taxpayer reaches the maximum amount of social_security_benefits subject_to tax any additional tax-exempt_interest does not increase the amount of tax i am enclosing two court opinions that support this interpretation of the law i hope this information is helpful if you have additional questions please call me or ------------------of my staff at sincerely janine cook chief employment_tax branch office of division counsel associate chief_counsel tax exempt and governmental entities enclosures
